EXHIBIT 10.1

EXTENSION TO THE AMENDMENT TO DEBENTURES AND WARRANTS AGREEMENT AND WAIVER




THIS EXTENSION dated as of November 30, 2009 (the “Extension”) TO THE AMENDMENT
TO DEBENTURES AND WARRANTS, AGREEMENT AND WAIVER dated  October 19, 2009 (the
“Amendment”) by and among Cordex Pharma, Inc., a Nevada corporation (the
“Company”), f/k/a Duska Therapeutics, Inc., a Nevada corporation (“Duska”), and
the Company’s subsidiary Duska Scientific Co., a Delaware corporation (such
subsidiary, the “Guarantor” and together with the Company, the “Debtors”), on
the one hand, and Platinum Montaur Life Sciences, LLC (“PMLS”), Platinum Long
Term Growth VI, LLC (“PLTG”), Firebird Global Master Fund Ltd. (“FGMF”),
Firebird Global Master Fund II Ltd. (“FGMF II”), ICON Capital Partners, LP
(“ICP”) and Philip and Debra Sobol trust (“PDST”) and BridgePointe Master Fund
Ltd. (“BridgePointe,” together with PMLS, PLTG, FGMF, FGMF II and PDST, each
individually referred to as a “Holder” and collectively as the “Holders”), on
the other hand.  Capitalized terms not defined in this Agreement shall have the
meanings ascribed to such terms in the Amendment.




WHEREAS, the parties entered into the Amendment, which amended certain
provisions of the Debentures and Warrants;




WHEREAS, on or about October 27, 2009, the parties entered into an Extension to
the Amendment to Debentures and Warrants, Agreement and Waiver, whereby the
Maturity Date of the Debentures was redefined to mean December 1, 2009;




WHEREAS, the Company and the Holders now desire that the terms of the Debentures
be further amended to redefine the Maturity Date of the Debentures to mean
December 15, 2009, in order to facilitate the Company’s current negotiations in
which the Holders may benefit, and have entered into this Extension to document
their agreement regarding such further amendment.  




NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned parties hereby agree as follows:




1.

Incorporation of Preliminary Statements. The Recitals set forth above by this
reference hereto are hereby incorporated into this Extension.  




2.

Debenture Amendment. The “Maturity Date” in the Debentures is hereby redefined
to mean December 15, 2009.











1




--------------------------------------------------------------------------------

3.

Execution and Counterparts. This Extension may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.




4.

Governing Law and Venue.  All questions concerning the construction, validity,
enforcement and interpretation of this Extension and the venue for court actions
shall be determined in accordance with the provisions of the Agreement.




5.

Severability. If any term, provision, covenant or restriction of this Extension
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.




6.

Headings. The headings in this Extension are for convenience only, do not
constitute a part of this Extension and shall not be deemed to limit or affect
any of the provisions hereof.




7.

Extension Not Effective Until All Parties Agree.  The amendments herein shall
not be effective unless and until the Company, its undersigned subsidiaries and
all of the Holders shall have agreed to the terms and conditions hereunder.














2




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Extension as of the date
first written above.




Company:




CORDEX PHARMA, INC.







By:

/s/

 

Name:

James Kuo, M.D., MBA

                                 

Title:

Chief Executive Officer

 

 

 

Guarantor:

 

 

 

DUSKA SCIENTIFIC CO.

 

 

 

 

 

By:

/s/

 

Name:

James Kuo, M.D., MBA

 

Title:

Chief Executive Officer

 

 

 













[signature page of Holders follows]










3




--------------------------------------------------------------------------------

Holders:




BRIDGEPOINTE MASTER FUND LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PLATINUM MONTAUR LIFE SCIENCES

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PLATINUM LONG TERM GROWTH VI

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

FIREBIRD GLOBAL MASTER FUND LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

FIREBIRD GLOBAL MASTER FUND II LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ICON CAPITAL PARTNERS, LP

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PHILIP AND DEBRA SOBOL TRUST

 

By:

 

 

Name:

 

 

Title:

 

 







4


